PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1878


HERNAN HERNANDEZ-ZAVALA, a/k/a Herman Hernandez,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 15, 2015                Decided:   November 20, 2015


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition for review denied by published opinion.            Judge Duncan
wrote the opinion, in which Judge Floyd and                Senior Judge
Hamilton joined.


ARGUED: William Robinson Heroy, GOODMAN, CARR PLLC, Charlotte,
North Carolina, for Petitioner.     Briena Lorraine Strippoli,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.    ON BRIEF: Joyce R. Branda, Acting Assistant
Attorney General, Civil Division, Blair T. O’Connor, Assistant
Director, Edward C. Durant, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
DUNCAN, Circuit Judge:

     Hernan Hernandez-Zavala petitions for review of the Board

of   Immigration       Appeal’s         (“BIA’s”)    order      affirming      the

Immigration Judge’s (“IJ’s”) pretermission of Hernandez-Zavala’s

application for cancellation of removal.                 The BIA concluded that

substantial      evidence    in   the   record    indicated    that   Hernandez-

Zavala had committed a “crime of domestic violence” as defined

under section 237(a)(2)(E)(i) of the Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1227(a)(2)(E)(i).                  Given this, the BIA

found     that   Hernandez-Zavala        was   statutorily      ineligible     for

cancellation      of   removal       under     INA   §     240A(b),   8     U.S.C.

§ 1229b(b).      For the reasons set forth below, we deny Hernandez-

Zavala’s petition.



                                         I.

     On March 8, 2012, Hernandez-Zavala, a native and citizen of

Mexico,    was   charged     with    several     misdemeanor    offenses     under

North Carolina law.         On March 21, 2012, he pleaded guilty in the

District Court of Mecklenburg County, North Carolina, to the

offense of assault with a deadly weapon in violation of N.C.

Gen. Stat. § 14-33(c)(1).           That statute provides as follows:

     Unless the conduct is covered under some other
     provision of law providing greater punishment, any
     person who commits any assault, assault and battery,
     or affray is guilty of a Class A1 misdemeanor if, in
     the course of the assault, assault and battery, or

                                          2
       affray, he or she: (1) Inflicts serious injury upon
       another person or uses a deadly weapon . . . .


N.C.   Gen.       Stat.       §    14-33(c)(1).             This    offense         covers     general

assault and battery; it does not specifically cover incidents of

domestic violence or require proof of a domestic relationship.

In this case, it is undisputed that the victim of the assault

was    a    woman       Hernandez-Zavala              described         in    his     brief    as     his

“partner,”          with          whom     he     resides          and        shares     a         child.

Petitioner’s Br. at 4.

       On       March    9,       2012,    the    Department            of    Homeland        Security

(“DHS”)         served     Hernandez-Zavala                 with    a        Notice     to     Appear.

Because Hernandez-Zavala had been neither admitted nor paroled

when       he    entered          the    United       States,       DHS       charged        him    with

removability                       under                   INA                § 212(a)(6)(A)(i),

8 U.S.C.            1182(a)(6)(A)(i).                        Hernandez-Zavala                 conceded

removability and applied for cancellation of removal. 1

       On       February      4,    2013,       DHS       moved    to    pretermit       Hernandez-

Zavala’s application, asserting that he had been convicted of a


       1
       Pursuant to the INA, “[t]he Attorney General may cancel
removal of, and adjust to the status of an alien lawfully
admitted for permanent residence, an alien who is inadmissible
or deportable from the United States if the alien” satisfies
certain criteria.   8 U.S.C. § 1229b(b)(1).  One such criterion
is that the noncitizen must not have been convicted of any of
the criminal offenses enumerated in 8 U.S.C. § 1227(a)(2). See
8 U.S.C. § 1229b(b)(1)(C).



                                                      3
“crime of domestic violence” under 8 U.S.C. § 1227(a)(2)(E)(i).

Under    this   provision,   “[a]ny   alien      who   at   any    time   after

admission is convicted of a crime of domestic violence . . . is

deportable.”       8 U.S.C. § 1227(a)(2)(E)(i).         The same provision

defines a “crime of domestic violence” as

      any crime of violence (as defined in section 16 of
      title 18) against a person committed by a current or
      former spouse of the person, by an individual with
      whom the person shares a child in common, by an
      individual who is cohabiting with or has cohabited
      with the person as a spouse, by an individual
      similarly situated to a spouse of the person under the
      domestic or family violence laws of the jurisdiction
      where the offense occurs, or by any other individual
      against   a  person   who   is   protected  from   that
      individual’s   acts under    the  domestic   or  family
      violence laws of the United States or any State,
      Indian tribal government, or unit of local government.


Id.     Asserting that Hernandez-Zavala had committed such a crime,

DHS argued that he was therefore ineligible for cancellation of

removal    under    8   U.S.C.   § 1229b(b)(1)(C).          Hernandez-Zavala

contested this assertion, claiming that his assault conviction

does not constitute a “crime of domestic violence.”

      On March 18, 2013, the IJ granted DHS’s motion to pretermit

Hernandez-Zavala’s      application       for   cancellation      of   removal.

Applying 8 U.S.C. § 1227(a)(2)(E)(i), the IJ first determined

that the offense for which Hernandez-Zavala was convicted was

categorically a “crime of violence” under 18 U.S.C. § 16, a

finding that Hernandez-Zavala does not challenge on appeal.


                                      4
       Next,        the     IJ     considered           whether       the     North       Carolina

conviction was a “crime of domestic violence” under the INA.

The    IJ   considered           the   offense         of   conviction       as    well    as   the

underlying evidence and found that Hernandez-Zavala’s conviction

constituted a “crime of domestic violence” under both a modified

categorical approach and a circumstance-specific approach.                                      The

IJ     thus     concluded             that     Hernandez-Zavala              was     statutorily

ineligible for cancellation of removal.

       On     April       8,     2013,       Hernandez-Zavala             appealed     the      IJ’s

decision       to    the       BIA,    arguing         that    the    IJ    should     not      have

considered any underlying evidence and that his conviction was

not         categorically               a       disqualifying                offense         under

§ 1227(a)(2)(E)(i).               He did not contest the IJ’s finding with

respect to his domestic relationship with his victim.                                     The BIA,

adopting the circumstance-specific approach, concluded that the

IJ properly found that Hernandez-Zavala’s conviction constituted

a     “crime    of        domestic       violence,”           rendering      him     statutorily

ineligible          for     cancellation           of       removal.         Hernandez-Zavala

subsequently filed a petition for review with this court.



                                                II.

       The question presented in this case is a purely legal one:

whether a conviction under a state law that does not have a

domestic       relationship            as     an       element       of     the    offense      can

                                                   5
constitute    a     “crime     of    domestic    violence”   under      8    U.S.C.

§ 1227(a)(2)(E)(i).           This is a matter of first impression in

this circuit.

     On appeal from the BIA, this court reviews legal questions

de novo.     Salem v. Holder, 647 F.3d 111, 115 (4th Cir. 2011).

Where, as here, “the BIA and the immigration judge both issue

decisions    in   a   case,    we   review    both   decisions   upon       appeal.”

Kourouma v. Holder, 588 F.3d 234, 239-40 (4th Cir. 2009).                       This

court has jurisdiction over this petition for review pursuant to

INA § 242(a), 8 U.S.C. § 1252(a).



                                         A.

     Under 8 U.S.C. § 1227(a)(2)(E)(i), a “crime of domestic

violence” has two requirements: it must be a “crime of violence”

as defined by 18 U.S.C. § 16, and the crime must have been

committed by an individual who was in a domestic relationship

with the victim.

     There is no dispute in this case that Hernandez-Zavala’s

North    Carolina     assault       conviction   constitutes     a   “crime       of

violence” under 18 U.S.C. § 16 2 or that Hernandez-Zavala was in a


     2 A “crime of violence” is “an offense that has as an
element the use, attempted use, or threatened use of physical
force against the person or property of another,” or “any other
offense that is a felony and that, by its nature, involves a
substantial risk that physical force against the person or
(Continued)
                                         6
domestic relationship with his victim.                            The only question is

whether    the        domestic    relationship        requirement          in    the    statute

must be     an     element       of    the   underlying         offense     of   conviction,

triggering the categorical approach, or if it must merely be an

attendant circumstance of the underlying conviction, triggering

the circumstance-specific approach.

       Hernandez-Zavala           argues      that        the     categorical          approach

should apply, while DHS argues that the circumstance-specific

approach should apply.                Under the categorical approach, one need

only   look      to    the   statutory       definition         of   the    North      Carolina

offense to see if it contains the necessary elements of a “crime

of domestic violence” under the INA.                         If the elements do not

correspond, the inquiry stops there.                        Under the “circumstance-

specific”     approach,          the    court       may    also      consider        underlying

evidence      of       the   conviction         to        determine        if    a     domestic

relationship existed between Hernandez-Zavala and his victim.



                                              B.

       To determine which approach should apply, we first consider

the previous uses of, and the rationales behind, the categorical

approach      and      the   circumstance-specific                approach.            We   then




property of another may be used in the course of committing the
offense.” 18 U.S.C. § 16.


                                                7
address the specific “crime of domestic violence” provision at

issue in this petition.             We conclude that when assessing whether

an underlying state conviction qualifies as a crime of domestic

violence under the INA, the use of the circumstance-specific

approach is proper in determining whether the requisite domestic

relationship        existed.        Accordingly,          we   find    that   Hernandez-

Zavala’s conviction for assault with a deadly weapon against a

woman      with    whom    he    was    in    a    domestic     relationship      indeed

constitutes        a   “crime     of      domestic        violence,”      rendering     him

ineligible for cancellation of removal.

                                              1.

      Although the categorical approach had its beginnings in the

criminal context, it has “a long pedigree” in immigration law.

Moncrieffe v. Holder, 133 S. Ct. 1678, 1685 (2013).                               It is

“[r]ooted in Congress’ specification of conviction, not conduct,

as   the    trigger       for    immigration        consequences.”          Mellouli    v.

Lynch, 135 S. Ct. 1980, 1986 (2015).

      Under the categorical approach, “we look not to the facts

of the particular prior case, but instead to whether the state

statute     defining       the    crime      of    conviction    categorically        fits

within     the     ‘generic’      federal      definition       of    a   corresponding”

crime.       Moncrieffe, 133 S. Ct. at 1684 (quoting Gonzales v.

Duenas-Alvarez,           549    U.S.     183,      186    (2007))(quotation          marks

omitted).         The Court clarified that “[b]y ‘generic,’ we mean the

                                              8
offenses must be viewed in the abstract, to see whether the

state      statute     shares   the     nature    of    the   federal     offense    that

serves as a point of comparison.”                Id.

       A generic federal offense and a state offense categorically

match “only if a conviction of the state offense ‘necessarily’

involved . . . facts            equating         to     [the]        generic     [federal

offense].”       Id.     (quoting Shepard v. United States, 544 U.S. 13,

24   (2005))(quotation          marks    omitted)(alterations            in    original).

Consequently, we make no factual inquiry into the particular

circumstances of the conviction. 3                Mellouli, 135 S. Ct. at 1986.

This       approach    is   a   practical        one,    designed       to     “promote[]

judicial       and     administrative       efficiency          by     precluding     the

relitigation of past convictions in minitrials conducted long

after the fact.”         Moncrieffe, 133 S. Ct. at 1690.


       3
       At times, the statute under which the defendant was
convicted may be “divisible”--that is, it may “set[] out one or
more elements of the offense in the alternative.”    Descamps v.
United States, 133 S. Ct. 2276, 2281 (2013).        Under those
circumstances, the sentencing court or the immigration judge may
“consult a limited class of documents, such as indictments and
jury instructions, to determine which alternative formed the
basis of the defendant’s prior conviction.” Id. The sentencing
court or the IJ then proceeds to the traditional categorical
approach, and “compare[s] the elements of the crime of
conviction (including the alternative element used in the case)
with the elements of the generic crime.” Id.

     Because “the dispute here does not concern any list of
alternative elements,” but rather concerns the total absence of
an element from the state offense, the modified categorical
approach “has no role to play in this case.” Id. at 2285.


                                            9
                                              2.

       When    the      federal       statute      does    not     describe           a    generic

offense, but instead “refer[s] to the specific acts in which an

offender      engaged      on    a    specific      occasion,”       the        circumstance-

specific approach is appropriate.                    Nijhawan v. Holder, 557 U.S.

29, 34 (2009).          Under this approach, while the congruence of the

elements of the underlying offense and the offense described in

the    federal      statute      must    be     assessed      using       the       categorical

approach,      courts      may    consider      other      evidence        to       see     if   the

necessary      attendant         circumstances          existed.          See,        e.g.,      id.

at 38, 42-43.

       In Nijhawan v. Holder, the Supreme Court for the first time

applied    the      circumstance-specific            approach       in    the       immigration

context.       There, the Court considered another criminal offense

enumerated in 8 U.S.C. § 1227(a)(2), that, like the one here,

renders an individual ineligible for cancellation of removal.

An     “aggravated        felony,”      defined         elsewhere        in     the        statute,

includes      “an    offense      that . . . involves              fraud       or     deceit     in

which    the     loss     to    the    victim      or     victims    exceeds              $10,000.”

8 U.S.C. § 1101(a)(43)(M)(i).                 The issue in Nijhawan was whether

that    definition’s           loss   requirement         should    be        interpreted        as

referring      to     a    generic       crime,         triggering       the        categorical

approach, or whether it should be interpreted as “referring to

the specific way in which an offender committed the crime on a

                                              10
specific      occasion,”     triggering         the     “circumstance-specific”

approach.     Nijhawan, 557 U.S. at 34.

      The Court found that the provision in question triggered

the    circumstance-specific         approach     in     part     because   of    its

phrasing     and    in     part     because      “to     apply     a    categorical

approach . . . would leave [the provision] with little, if any,

meaningful application.”           Id. at 39.         The Court emphasized that

it had “found no widely applicable federal fraud statute that

contains a relevant monetary loss threshold.”                    Id.    Further, at

the time the law was passed, only eight states had statutes that

would have had a relevant threshold if subparagraph (M)(i) were

interpreted under the categorical approach.                Id. at 40.

      Concluding      that        Congress      would     not      have     designed

subparagraph (M)(i) “to apply in so limited and so haphazard a

manner,”     the   Court   held    that   the    monetary       threshold   was   not

meant to be applied categorically.                Instead, courts must look

“to    the    specific     circumstances         surrounding       an     offender’s

commission of a fraud and deceit crime on a specific occasion.”

Id.

      In Moncrieffe, the Court provided additional guidance for

when courts could deviate from the categorical approach and use

the circumstance-specific approach outlined in Nijhawan.                          The

Court noted that the monetary threshold at issue in Nijhawan was

“a    limitation,    written       into   the   INA     itself.”        Moncrieffe,

                                          11
133 S. Ct. at 1691.             By “[l]ocating this exception in the INA

proper,”      Congress       indicated    “an      intent     to    have        the   relevant

facts   found        in    immigration    proceedings.”               Id.         The     Court

contrasted this with situations in which “the INA incorporates

other   criminal          statutes   wholesale,”       in     which    case        “it    ‘must

refer   to    generic       crimes,’     to    which    the    categorical            approach

applies.”      Id.    (quoting Nijhawan, 557 U.S. at 37).

      In United States v. Hayes, the Court considered a criminal

statute with nearly identical statutory text to the provision

before us.         555 U.S. 415 (2009).             There, the Court interpreted

the definition of a “misdemeanor crime of domestic violence” for

the purposes of a firearm possession ban in the Gun Control Act

of   1968,     18    U.S.C.     § 922(g)(9).           This    term        is    defined      in

18 U.S.C. § 921 as an offense that

      has, as an element, the use or attempted use of
      physical force, or the threatened use of a deadly
      weapon, committed by a current or former spouse,
      parent, or guardian of the victim, by a person with
      whom the victim shares a child in common, by a person
      who is cohabiting with or has cohabited with the
      victim as a spouse, parent, or guardian, or by a
      person similarly situated to a spouse, parent, or
      guardian of the victim.


18   U.S.C.    §     921(a)(33)(A)(ii).            Although        Hayes    arose        in   the

criminal context rather than in the immigration context, we find

its reasoning instructive.




                                              12
       The Court considered whether, for the conviction to trigger

the possession ban, the underlying conviction must include as an

element the existence of a domestic relationship between the

victim and the aggressor.                  Hayes, 555 U.S. at 418.                 The Court

ultimately       concluded          that     the      relationship         “need        not   be

denominated an element of the predicate offense.”                           Id. at 426.

       Again, the Court looked to the language Congress used and

to the purpose of the law.                   It reasoned that because Congress

had used the singular form of the word “element” in the text,

this “suggest[ed] that Congress intended to describe only one

required element.”             Id. at 421.             The Court found that “[t]he

manner     in     which     the       offender         acts,     and       the    offender’s

relationship       with        the        victim,      are     conceptually            distinct

attributes.” Id. (citation and quotation marks omitted).                                      The

term     “element”        immediately            precedes        the      use      of     force

requirement, not the domestic relationship requirement.                                   Thus,

the Court ultimately concluded that, “[h]ad Congress meant to

make   the      latter    as    well       as   the     former      an    element       of    the

predicate       offense,       it     likely         would   have        used    the     plural

‘elements,’        as     it        has     done       in    other        offense-defining

provisions.”       Id. at 421-22.

       Additionally, the Supreme Court noted that at the time the

statute    was    passed,      “only       about      one-third     of     the   States       had

criminal        statutes       that         specifically         proscribed            domestic

                                                13
violence.”        Id. at 427.           The Court further found that even in

states     that     did        have     laws     specifically         against              domestic

violence, “domestic abuses were (and are) routinely prosecuted

under    generally        applicable          assault    or     battery          laws.”           Id.

Therefore, to hold that the categorical approach should apply

would “would frustrate Congress’ manifest purpose.”                                  Id.

                                                C.

      Because     of     the    statutory        structure,         the    Supreme          Court’s

holding in Hayes, and practical considerations, we conclude that

the circumstance-specific approach should apply in this case.

      First,      just     as     the     monetary       threshold             requirement         in

Nijhawan    was    “a     limitation[]          written       into    the        INA       itself,”

Moncrieffe,       133     S.     Ct.     at     1691,    so    too        is     the       domestic

relationship       component           here.         This     provision          of        the    INA

incorporated by reference the definition of the generic “crime

of   violence”     under        18     U.S.C.    §    16,     but    it    did        not    do    so

“wholesale.”       Id.         Rather, it limited deportation consequences

to a certain class of offenders.                     Under this provision, a crime

of violence is a deportable offense only when “committed by”

someone in a domestic relationship with the victim.                                        8 U.S.C.

§ 1227(a)(2)(E)(i).               Further,       as     the    Court           has     previously

remarked, when Congress “[l]ocat[es] [an] exception in the INA

proper,” it indicates its “intent to have the relevant facts



                                                14
found    in   immigration        proceedings.”             Moncrieffe,             133    S.       Ct.

at 1691.

       Second, we find the Supreme Court’s interpretation of the

nearly    identical         statutory    text    in   Hayes           to    be     instructive.

Hernandez-Zavala primarily relies on one distinction between the

statute at issue in Hayes and the relevant statute in his case:

“the use of the word ‘element.’” Petitioner’s Br. at 16.

       He argues that the conclusion in Hayes hinged on Congress’s

use of the singular form of “element.”                      Therefore, in his view,

the absence of the word “element” from § 1227(a)(2)(E)(i) should

result in the opposite conclusion here.                         But the word “element”

does     appear       in    § 1227(a)(2)(E)(i):            it        is    incorporated            by

reference       in    the    definition     of     “crime        of        violence.”              See

18     U.S.C.     §    16   (defining     “crime      of    violence”            to    mean        “an

offense    that       has   as   an   element     the      use,       attempted          use,       or

threatened use of physical force against the person or property

of another” (emphasis added)).                  It is thus even more clear in

the INA than in the statute at issue in Hayes that the term

“element” applies only to the use of force requirement.

       Finally,       the   practical     considerations              described          in    Hayes

support the conclusion that Congress did not intend to require

the    domestic       relationship      component     to        be    an    element           of   the

underlying       offense.         Congress       passed         the        INA’s      “crime       of

domestic violence” provision in 1996, the same year it passed

                                           15
§ 922(g)(9), the statute at issue in Hayes.                     Just as in Hayes,

to construe this statute as requiring the domestic relationship

to   be   an    element     of   the    underlying    offense      “would   frustrate

Congress’ manifest purpose,” given that the law “would have been

‘a dead letter’ in some two-thirds of the States from the very

moment of its enactment.”              Hayes, 555 U.S. at 427.

       The     practical     considerations         listed    by    this    court   in

Prudencio v. Holder also weigh in favor of the circumstance-

specific approach.          669 F.3d 472 (4th Cir. 2012).             In Prudencio,

which concerned the applicability of the circumstance-specific

approach to the phrase “crime involving moral turpitude,” we

observed       that   the    monetary     threshold     criterion     at    issue   in

Nijhawan is an “objective” one.                 The determination of amount of

loss “requires no interpretation whatsoever,” with an inquiry

“involv[ing] only the inspection of a single threshold fact.”

Prudencio, 669 F.3d at 483.               The phrase “crime involving moral

turpitude,”       however,       involves       a   determination      that    “could

require evaluation of all the evidence in an underlying criminal

case      by     an    adjudicator         wholly     unfamiliar       with     those

proceedings.”          Id.        Thus,     while    the     circumstance-specific

approach was appropriate in Nijhawan, it was not appropriate in

Prudencio.

       Our     “very      real     evidentiary       concerns”       in     Prudencio

surrounding such “unbridled evaluation” are not present in this

                                           16
case.      Id.     The inquiry that must be made here--whether the

noncitizen       and   the     victim    of   the    prior    offense       were    in    a

domestic     relationship--involves            the       inspection    of    a     single

threshold        fact.           This     determination         will        often        be

straightforward          and    objective,        reducing      fears       that     the

adjudicator      will    have    to     conduct      a   “minitrial”    to       reach    a

conclusion.        As the Court noted in Hayes, “generally . . . it

would entail no elaborate factfinding process . . . to determine

whether the victim of a violent assault was the perpetrator’s

‘current or former spouse’ or bore one of the other domestic

relationships.”         555 U.S. at 427 n.9 (citations omitted).

     Our reasoning is in accord with our only sister circuit to

have addressed this issue after the Supreme Court’s decisions in

Hayes and Nijhawan.             In Bianco v. Holder, the Fifth Circuit

similarly concluded that the domestic relationship component in

the INA’s definition of a “crime of domestic violence” did not

need to be an element of the underlying offense.                       624 F.3d 265,

272 (5th Cir. 2010).

     Although the Fifth Circuit gave “respectful consideration”

to the Ninth Circuit’s 2004 interpretation of this statute in

Tokatly v. Ashcroft, 371 F.3d 613 (9th Cir. 2004), the court

concluded that it must “view that court’s analysis in light of

two subsequent Supreme Court decisions that arguably opened the

door to a new ‘circumstance-specific’ approach.”                        Id. at 270.

                                          17
We agree.      Although the Ninth Circuit has continued to favorably

cite Tokatly following Hayes and Nijhawan, see, e.g., Olivas-

Motta v. Holder, 746 F.3d 907, 912 (9th Cir. 2013), we do not

find Tokatly’s reasoning persuasive given the Supreme Court’s

subsequent holdings.

       Our conclusion today does not conflict with our previous

assessment     that   Nijhawan    does    not    “permit[]         an   unrestricted

circumstance-specific inquiry in the absence of express guidance

from    Congress.”     Prudencio,    669      F.3d    at    483.        The   domestic

relationship     requirement     falls    within      the    narrow     category       in

which    “Congress     modified     the       generic       crime . . . with           a

qualifying phrase that requires a fact-specific review.”                             Id.

As the Fifth Circuit concluded in Bianco, “the categorical and

modified categorical approaches remain the analysis in the areas

of     their    traditional      application,          including         a        court’s

application of those approaches to identifying the elements of

offenses       for    which      aliens         may        be      removed          under

Section 1227(a)(2).”      624 F.3d at 273.



                                     III.

       In conclusion, we affirm the BIA’s decision because we find

that    Hernandez-Zavala’s     conviction       for   assault       with      a    deadly

weapon, committed against someone with whom he had a domestic

relationship, renders him ineligible for cancellation of removal

                                         18
under   8   U.S.C.   § 1229b(b).   For   the   reasons   stated   above,

Hernandez-Zavala’s petition for review is

                                                                  DENIED.




                                   19